Plaintiff in error, Joe Herber, was convicted under an information which charged that J.L. Hallock and Joe Herber did have the possession of ten quarts of whisky with the intent to sell said liquor, contrary to law. When the case was called for trial, the defendant Hallock failed to appear. The jury returned a verdict finding *Page 637 
the defendant Herber guilty as charged and assessed his punishment at confinement for thirty days in the county jail, and to pay a fine of one hundred dollars. September 23, 1911, the judgment and sentence was entered in accordance with the verdict. From a careful examination of the record our conclusion is that the assignments of error are not well taken. The guilt of the defendant was established beyond any reasonable doubt. The judgment of the superior court of Logan county is therefore affirmed.